Citation Nr: 0822594	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-14 492	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in May 2008.  

The RO considered the veteran's claim of service connection 
for an acquired psychiatric disorder on a de novo basis after 
finding that new and material evidence had been received to 
reopen the veteran's claim.  The Board is under a legal duty 
in such a case to determine if new and material evidence was 
submitted, regardless of the RO's actions.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The reopened issue of entitlement to service connection for 
an acquired psychiatric disorder and entitlement to a TDIU 
are remanded to the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a mental condition 
in April 1996.  The veteran was notified of this decision in 
May 1996 and did not appeal.  Thus, the decisions became 
final.

2.  Evidence received since the denial of service connection 
for a mental condition in April 1996 raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for a mental condition is final.  38 U.S.C.A. § 7105 (c) 
(West 2002).

2. Evidence received since the April 1996 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

If a notice of disagreement is not received within one year 
of notice of a decision by an agency of original 
jurisdiction, that decision becomes final.  38 U.S.C.A. 
§ 7105.  Final VA decisions will be reopened if new and 
material evidence is received.  38 .S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO denied service connection for mental problems in an 
April 1996 rating determination.  In denying service 
connection, the RO noted that there was no record of 
treatment in service for a mental condition.

The RO observed that records from Temple VA Medical Center, 
consisting of progress notes dated from March to November 
1995 revealed subjective complaints of nervousness, 
depression, difficulty with relationships, hopelessness, 
helplessness, and mental confusion.  Treatment included 
stress management and medication was prescribed.  Objective 
findings of depression were noted.  

The RO observed that there was no definitive diagnosis shown 
in the treatment records.  The RO also indicated that service 
medical records for the period from November 1975 to May 1978 
were negative for complaints, treatment, or diagnosis of a 
mental condition.  The RO also noted that mental status 
evaluations conducted in May 1977 and May 1978 were normal.  
The RO further observed that no evidence had been submitted 
to show a confirmed diagnosis of a mental condition within 
one year of service discharge.  

Evidence received subsequent to the April 1996 denial of 
service connection includes VA treatment records, statements 
and testimony from the veteran, and the results of an April 
2007 VA examination.  

The newly received outpatient treatment records include 
numerous diagnoses of depression not otherwise specified, 
originating in the 1970's, covering the time period from 2003 
onward.  

In a November 2003 treatment note, it was reported that 
records indicated that the veteran had had interpersonal 
difficulties during advanced infantry training (AIT) and 
sought mental health treatment but overdosed on medications.  

At the time of an April 2007 VA examination, the veteran was 
diagnosed as having a schizoaffective disorder.  The examiner 
did not render an opinion as to the etiology of the veteran's 
psychiatric disorder or whether it was related to his period 
of service.  

At his May 2008 hearing, the veteran testified that he had 
missed formations as a result of shoulder and asthma problems 
and been given "a hard time" as a result, and had seen a 
counselor.  He stated that he began using drugs as a result 
of his depression and had faced disciplinary action.  He also 
testified that he received treatment at the Waco and Temple 
VA facilities within a few years of his separation from 
service.  

A preliminary question is whether new and material evidence 
is required.  A new diagnosis constitutes a new claim.  Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  While the veteran 
has been given a new diagnosis of schizoaffective disorder on 
one occasion, he has mainly been assessed as having 
depression, a diagnosis that was considered in the RO's 1996 
decision.

The evidence added to the record since the April 1996 
decision directly addresses the issue on appeal.  The basis 
for the previous denial was the absence of evidence linking a 
psychiatric disorder to the veteran's period of service.  
Subsequently received treatment records indicate that the 
veteran's problems with depression had their onset in the 
1970's.  Furthermore, the veteran has testified as to 
possibly having received treatment at the Waco and Temple 
VAMCs within several years of his separation from service.  
The newly received evidence relates to elements of the 
service connection claim that were not established at the 
time of the prior denial, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received; the claim of 
service connection for an acquired psychiatric disorder is 
reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

As just discussed, the veteran has provided competent 
testimony as to a current psychiatric disorder and a 
continuity of symptomatology between the current disability 
and service, by way of testimony, and through VA outpatient 
treatment records diagnosing the veteran as having depression 
and relating it back to the 1970's.  Such evidence is 
sufficient to trigger VA's duty to provide an examination.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board 
further notes that secondary service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
veteran has related his depression to his service-connected 
right shoulder and asthma disorders.  An examination is 
needed to determine whether the veteran has a current 
psychiatric disorder, and, if so, whether the disability is 
related to service or to a service-connected disorder.  

The veteran testified as to having received treatment at the 
Waco and/or Temple VAMCs within the first few years after his 
separation from service.  The Board notes that records were 
requested from the "AHC" (presumably an alcohol treatment 
clinic) at Temple VAMC in August 1980, but the VAMC reported 
that the veteran was not a patient.  Records were again 
requested from Temple in May 1985, for the time period 
beginning in 1984, with a hospitalization report from January 
1984 being obtained.  It does not appear that attempts have 
been made to obtain earlier records from Waco or for 
additional records from Temple.  VA is deemed to have 
constructive possession of certain documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611, 612-13.  If those documents predate a Board 
decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

The veteran's claim of entitlement to TDIU must be deferred 
until the claim for service connection for a psychiatric 
disorder has been adjudicated, as the outcome of that claim 
can possibly affect the claim for TDIU.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  Obtain copies of all records of the 
veteran's treatment for any 
psychiatric/alcohol abuse disorder from 
the Temple and Waco, Texas, VAMCs for the 
period from 1978 to 1984.

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current acquired psychiatric 
disorder.  The claims folder should be 
made available to the examining physician 
for review. 

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disorder, if 
found, is related to the veteran's period 
of active service?  If not, is it at 
least as likely as not that the veteran's 
service-connected right shoulder disorder 
or asthma, caused or aggravated 
(permanently worsened) any current 
psychiatric disorder?  The examiner 
should provide rationales for these 
opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


